DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 10 December 2020. The references have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 13-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Liu et al. (Liu, US PGPub 2016/026653).
	Referring to Claim 2, Fernandez teaches a communication circuit ([0111] not shown), in communication with a wearable control device (Fig. 1 #1; [0107-0112]); and a control circuit (Fig. 1 #3; [0107-0111]) configured to: receive, via the communication circuit, gesture data indicative of a first gesture performed by a user with the wearable control device ([0111]); determine, based on the data, a scene that is associated with the gesture ([0114-0115]), the scene corresponding to a predetermined respective electrical load for each of a plurality of control-
	However, Liu teaches a system that control the respective electrical load for each of the plurality of control-target devices according to the gesture data consistent with the scene; [0110].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fernandez with the control techniques as taught by Liu so as to unify gesture control to prevent possible malfunctions that may be generated during gesture control of different devices and also avoiding a waste of resources; furthermore, it is possible to provide a convenient manipulation way to devices that don't support manipulation through gesture identification and save costs for those devices to be added with a gesture identification component, and all above benefits improve effectively user satisfaction.
	Referring to Claim 3, Fernandez teaches wherein the gesture data comprises information sent from the wearable control device after the wearable control device detects an engage-gesture by the user; [0131].
	Referring to Claim 4, Fernandez teaches wherein the gesture data indicates any of an orientation, direction, or speed of the wearable control device; [0139-0140].
	Referring to Claim 5, Fernandez teaches wherein the control circuit is configured to determine the scene based on a number of times for which an orientation of the wearable control device changes; [0165] and [0224].
	Referring to Claim 6, Fernandez teaches a memory ([0124]); having a datastore; and wherein the control circuit is further configured to: receive programming data indicative of a 
	Referring to Claim 7, Fernandez teaches wherein said control circuit is configured to determine, based on the data and the association stored in the datastore, the scene that is associated with the gesture; [0114].
	Referring to Claim 8, Fernandez teaches wherein the scene associated with the gesture is determined further based on whether the gesture is associated with one of a plurality of scenes stored in the datastore; [0114].
	Referring to Claim 13, Fernandez teaches receiving data indicative of a gesture performed by a user with a wearable control device; determining, based on the data, a scene that is associated with the gesture, the scene corresponding to a predetermined respective electrical load for each of a plurality of control-target devices; and controlling the respective electrical load according to the data consistent with the scene; see citations from Claim 2 above but does not explicitly disclose nor limit control the respective electrical load for each of the plurality of control-target devices according to the gesture data consistent with the scene.
	However, Liu teaches a system that control the respective electrical load for each of the plurality of control-target devices according to the gesture data consistent with the scene; [0110].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fernandez with the control techniques as taught by Liu so as to unify gesture control to prevent possible malfunctions that may be generated during gesture control of different devices and also avoiding a waste of resources; furthermore, it is possible to provide a convenient manipulation way to devices that don't support manipulation through gesture identification and save costs for those devices to be added with a gesture identification component, and all above benefits improve effectively user satisfaction.
	Referring to Claim 14, Fernandez teaches storing a plurality of scenes that are each associated with a respective gesture, wherein the plurality of scenes comprises the scene associated with the gesture; [0114].
	Referring to Claim 15, Fernandez teaches wherein determining the scene is further based on whether the gesture is associated with one of the plurality of scenes; see above citations.
	Referring to Claim 16, Fernandez teaches wherein the data indicates any of an orientation a direction, or speed of the wearable control device; [0139-0140].

	Referring to Claim 19, Fernandez teaches a sensor (Fig. 1 #2; [0107-0111]) configured to measure a movement performed by a user with the wearable control device; and a processor (Fig. 1 #3; [0107-0111]) configured to: determine a gesture performed by the user based on the measurement of the movement;Page 4 of 6DOCKET NO.: LUTR_14-22629-CT1PATENT Application No.: 16/671,464Preliminary Amendment - First Action Not Yet Receiveddetermine, based on the gesture, a scene that is associated with the gesture, send, to a control-target device, respective control instruction such that the control- target device will control respective electrical load according to the determined scene based on the control instruction; see citations from Claim 2 above, but does not explicitly disclose nor limit sending instructions to each of a plurality of control target devices.
	However, Liu teaches a system that control the respective electrical load for each of the plurality of control-target devices according to the gesture data consistent with the scene; [0110].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fernandez with the control techniques as taught by Liu so as to unify gesture control to prevent possible malfunctions that may be generated during gesture control of different devices and also avoiding a waste of resources; furthermore, it is possible to provide a convenient manipulation way to devices that don't support manipulation through gesture identification and save costs for those devices to be added with a gesture identification component, and all above benefits improve effectively user satisfaction.
	Referring to Claim 20, Fernandez teaches wherein the data indicates any of an orientation a direction, or speed of the wearable control device; [0139-0140].
	Referring to Claim 21, Fernandez teaches wherein the scene is determined further based on a number of times for which an orientation of the wearable control device changes; [0165] and [0224].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernamdez as modified by Liu in view of Wong.
	Referring to Claim 9, Fernandez as modified by Liu teaches the control circuit; but does not explicitly disclose nor limit it is further configured to: receive disengage data indicative of a disengage gesture performed by the user with the wearable control device; and disengage receiving a subsequent communication from the wearable control device for controlling the electrical load.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fernandez as modified by Liu with the disengage gestures as taught by Wong so as to end communication and thus lower/stop the consumption of power.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez as modified by Liu in view of Kauffmann.
	Referring to Claim 10, Fernandez as modified by Liu teaches the scene, but does not explicitly disclose nor limit it comprises one or more of a movie scene for watching a movie, a bedtime scene when the user goes to bed, an away scene when the user is away from a user environment, or a stay scene when the user is located in the user environment.
	However, Kauffmann teaches the determination of the scene being associated with watching a movie; [0034].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fernandez as modified by Liu with the scene recognition as taught by Kauffmann to display proper controls based on the gesture.

Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 11, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646